                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

AUDENCIO MORALES, RIGOBERTO                          )
MORALES, BRAYAN BRAVO, AGUSTIN                       )
ROBLERO-SANCHEZ, and RODRIGO                         )
GENARO RAMOS-CHAVEZ, aka Rodrigo                     )
Jenaro Ramos-Chaves on behalf of themselves and      )
all other similarly-situated persons                 )
                               Plaintiffs,           )          AMENDED
                                                     )      DEFAULT JUDGMENT
v.                                                   )
                                                     )      No. 5:20-CV-112-FL
FLORES ROOFING, LLC and                              )
RODRIGO FLORES PATINO                                )
                      Defendants.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiffs’ motion for default judgment and motion for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders entered
September 15, 2020 and October 14, 2020, for the reasons set forth more specifically therein,
plaintiffs’ motion for default judgment and motion for attorney fees are granted.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff Audencio Morales
is awarded damages of $16,084.90 (this includes unpaid promised wages under the NCWHA
of $11,200, and unpaid overtime wages of $4,884.90 pursuant to 29 U.S.C. §§ 207(a)(1) and 216(b)
of the FLSA), plus an additional equal amount of $16,084.90 in liquidated damages plus interest at
8% per annum for the $11,200 portion of that $16,084.90 in unpaid promised wages that are due
solely under the NCWA pursuant to N.C.Gen.Stat.

IT IS FURTHER ORDERED ADJUDGED AND DECREED that plaintiff Agustin Roblero-
Sanchez is awarded damages of $3,856.50 for 17 weeks of unpaid overtime wages, plus an
additional equal amount of $3,856.50 in liquidated damages pursuant to 29 U.S.C. §§ 207(a)(1) and
216(b).

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff Rigoberto
Morales is awarded damages of $10,084.90 (which includes $5,200 in unpaid promised wages
under the NCWHA, and $4,884.90 in unpaid overtime wages under the FLSA), plus an additional
equal amount of $10,084.90 in liquidated damages plus interest at 8% per annum for the $5,200
portion of that $10,084.90 in unpaid promised wages that are due solely under the NCWA pursuant
to N.C.Gen.Stat.




          Case 5:20-cv-00112-FL Document 28 Filed 10/14/20 Page 1 of 2
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff Brayan Bravo is
awarded damages of $8,617.20 (which includes $4,680 for unpaid promised wages and $3,937.20
in unpaid overtime wages), plus an additional equal amount of $8,617.20 in liquidated damages plus
interest at 8% per annum for the $4,680 portion of that $8,617.20 in unpaid promised wages that are
due solely under the NCWA pursuant to N.C.Gen.Stat.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff Rodrigo Genaro
Ramos-Chavez is awarded damages of $3,010.80 for 13 weeks of unpaid overtime wages, plus an
additional equal amount of $3,010.80 in liquidated damages pursuant to 29 U.S.C. §§ 207(a)(1) and
216(b).

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff is awarded the
lodestar attorney’s fees in the amount of $7,304.00. Cost are awarded in the amount of $503.65
against defendants Flores Roofing, LLC and Rodridgo Flores Patino, jointly and severally.

This Amended Judgment Filed and Entered on October 14, 2020, and Copies To:
Robert J. Willis (via CM/ECF Notice of Electronic Filing)

October 14, 2020                      PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 5:20-cv-00112-FL Document 28 Filed 10/14/20 Page 2 of 2
